Citation Nr: 1411149	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for loss of front tooth for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1960 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah, which denied service connection for loss of front tooth for VA compensation purposes.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.   Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran lost tooth #7 in service after he reportedly was hit with the butt of a rifle and sustained a root fracture to tooth #7. 

2.  The Veteran's loss of tooth #7 is not due to the loss of substance of the body of the maxilla or mandible due to disease or trauma. 

3.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable.



CONCLUSION OF LAW

The criteria for service connection for loss of front tooth due to dental trauma for VA compensation purposes, have not been met. 38 U.S.C.A. §§ 1131, 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the current appeal, a pre-decisional letter dated in June 2012 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim for service connection.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit sought, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folder, and the RO also secured a VA dental examination in furtherance of the Veteran's claim.  The VA examination obtained is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The issue presented for appellate consideration is service connection for compensation purposes for loss of tooth #7 due to trauma sustained in service.  

Disability compensation and VA outpatient dental treatment may be provided for certain, specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  On review of the facts of this case, the issue of entitlement to dental treatment has been raised and has thus been referred to the RO, as noted in the Introduction.

The Veteran states that he lost his front tooth during basic training after he was hit in the mouth with the butt of a rifle.  Service treatment records confirm that the Veteran sustained a root fracture to tooth #7 in March 1960 and that the tooth was extracted.  In June 1960 a "max stayplate" was delivered.

The Veteran reported on his VA dental examination in April 2013 that he was still wearing the original partial that was delivered at the time of the accident.  Examination of the Veteran confirmed that he was wearing a temporary partial denture replacing that tooth that had his military identification number and name on it.  

The examiner noted that there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis, or evidence of osteomyelitis.  There also was no tooth loss due to loss of substance of body of maxillary or mandible, or otherwise the result of loss of the ramus, loss of the condyloid or coronoid processes.  Also the tooth was replaced by a suitable prosthesis that did not inhibit the masticatory process.

In light of the evidence, above, the Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded VA compensation are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

There is no competent evidence that the Veteran has lost a tooth as a result of loss of substance of body of maxilla or mandible due to trauma or disease, from loss of the ramus, from loss of the condyloid or coronoid processes, or from loss of the hard palate.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation associated with the loss of tooth #7, as this is not a disability for which compensation may be paid.


ORDER

Entitlement to service connection for loss of front tooth for VA compensation purposes is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


